DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/909,873, filed 6/23/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form 
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,991,684 B2 (Brewer). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 11-20 of the instant application may be found in claims 11-20 of the patent.
Regarding claim 11, Brewer 684’ discloses a circuit, comprising: a first die; and a second die, wherein the first die and the second die are stacked, wherein the circuit is partitioned into a plurality of partitions that are perpendicular to each of the stacked dies, wherein the circuit is configured to replicate data stored in a failing part of a first partition of the plurality of partitions to an effective part of a second partition of the plurality of partitions, and wherein the effective part is configured to store the data as a redundant site of the data (claim 11).
Regarding claim 12, Brewer 684’ discloses wherein the failing part of the first partition and the effective part of the second partition are in neighboring partitions of the same die in that no partition on the same die is positioned between the neighboring partitions (claim 12).
Regarding claim 13, Brewer 684’ discloses wherein the determination that the failing part is failing is based at least in part on a threshold number of failed operations occurring (claim 13).
Regarding claim 14, Brewer 684’ discloses wherein an error detecting logic circuit in the circuit is configured to determine that the failing part is failing, in response to re-use of the failing part occurring over a threshold number of times to receive an expected result or in response to a bit error rate at the failing part increasing above a threshold (claim 14).
Regarding claim 15, Brewer 684’ discloses wherein the effective part of the second partition is a spare part in that it is reserved for replication of data from a corresponding part of another column that is failing and is restricted from regular use by the circuit by not being included in an available address space for operations of the circuit (claim 15).
Regarding claim 16, Brewer 684’ discloses wherein the second partition comprises a second spare part that is reserved 
Regarding claim 17, Brewer 684’ discloses further comprising a logic die, and wherein the logic die is configured to select the effective part of the second partition to become the redundant site of the data (claim 17).
Regarding claim 18, Brewer 684’ discloses further comprising a port configured to receive instructions from an external device that is connected to the circuit by a bus, wherein the instructions are executable by the circuit to select the effective part of the second partition to become the redundant site of the data (claim 18).
Regarding claim 19, Brewer 684’ discloses further comprising a logic die, wherein the circuit is configured to replicate at least one of data and processing logic in the failing part to the effective part, wherein the effective part is configured to store the at least one of data and processing logic as a redundant site of the at least one of data and processing logic, and wherein the failing part is in a first section of the logic die in the first partition and the effective part is in a second section of the logic die in the second partition (claim 19).
Regarding claim 20, Brewer 684’ discloses A circuit, comprising: a first die; and a second die, wherein the first die .
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest an integrated circuit comprising: a plurality of partitions, including a first partition and a second partition, each respective partition in the plurality of partitions having a memory and a logic circuit configured to perform computation using data stored in the memory as described in claim 1 and in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keeth et al (9,123,552 B2) discloses various embodiments including apparatuses, stacked devices and methods of forming dice stacks on an interface die.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
March 8, 2022